DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 9 states that reference number 1200 is q200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 0 to 90 degrees, and the claim also recites 0 to 45 degrees and then 20 to 35 degrees which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation 20 to 110 degrees, and the claim also recites 45 to 90 degrees and also 60 to 80 degrees which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that claim 18 mentions a first outlet and a second outlet when only one circumferential outlet is present within the figures. Therefore claims 18-24 are rejected. Claim 1 also mentions one or more air outlets when only one air outlet is present. Applicant may split the one circumferential outlet into “a first portion” and “a second portion” for clarity. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenhua (CN103807149), hereinafter “Wenhua”.
Regarding claim 1, Wenhua discloses a nozzle (1) for a fan assembly, the nozzle comprising: a nozzle body (shown in first figure) having the general shape of a truncated ellipsoid (paragraph 13), with a first truncation defining a face of the nozzle body and a second truncation defining a base of the nozzle body (shown in figure 2); an air inlet (inlet of the nozzle shown in figure 2 that connects to the base body 9) for receiving an air flow, the air inlet being provided at the base of the nozzle body (shown in figure 2); and one or more air outlets (5) for emitting the air flow, the one or more air outlets being provided at the face of the nozzle body (shown in figure below); wherein the nozzle body defines an opening at the face of the nozzle body, and the nozzle further comprises an intermediate surface disposed within the opening (shown in figure below), wherein the one or more air outlets (5) are disposed around a periphery of the intermediate surface (shown in figure 1). 

    PNG
    media_image1.png
    1051
    973
    media_image1.png
    Greyscale


Regarding claim 2, Wenhua discloses the nozzle of claim 1, and further comprising a single internal air passageway (4) within the nozzle body that extends between the air inlet and the one or more air outlets (5).


Regarding claim 4, Wenhua discloses the nozzle of claim 2, wherein the cross-sectional area of the air passageway varies between the air inlet and the one or more air outlets. Examiner notes that the cavity (4) has a varying cross-section due to the elliptical or spherical shape. 
Regarding claim 5, Wenhua discloses the nozzle of claim 2, wherein the air passageway widens adjacent the air inlet and narrows adjacent the one or more air outlets. Examiner notes that the air inlet shown in figure above has a wider cross section and the air outlet towards the left portion of the cavity (4) narrows out due to the spherical nature. 
Regarding claim 6, Wenhua discloses the nozzle of claim 2, wherein the air passageway comprises a plenum region (4) between the air inlet and the one or more air outlets (5).
Regarding claim 7, Wenhua discloses the nozzle of claim 6, wherein the plenum region is defined by an internal surface (internal surface of 4) of the nozzle and a diverting surface (diverting surface would be right and upper portion of 4 since air travels upwards and diverts of right surface to lead to the outlet) disposed within the nozzle body, wherein the diverting surface is arranged to direct the airflow within the air passageway towards the one or more air outlets (shown in figure 2).


Regarding claim 9, Wenhua discloses the nozzle of claim 8, wherein the angle of the face relative to the base is from 0 to 90 degrees, is more preferably from 0 to 45 degrees, and is yet more preferably from 20 to 35 degrees. Examiner notes that the angle is 90 degrees and in light of the 112 issue above, examiner chooses to use the 0 to 90 degrees limitation to reject. 
Regarding claim 10, Wenhua discloses the nozzle of claim 1, wherein the base of the nozzle body is arranged to be mounted over an air outlet of the fan assembly (shown in figure above).
Regarding claim 11, Wenhua discloses the nozzle of claim 1, wherein the intermediate surface spans an area between the one or more air outlets (5, shown in figure above).
Regarding claim 12, Wenhua discloses the nozzle of claim 1, wherein the intermediate surface defines a portion of each of the one or more air outlets (shown in figure above).
Regarding claim 13, Wenhua discloses the nozzle of claim 12, wherein the one or more air outlets (5) are each defined by a portion of the intermediate surface and an opposing portion of the nozzle body (shown in figure above). Wenhua also teaches a circumferential outlet and would be defined by the opposing portion. 


Regarding claim 15, Wenhua discloses the nozzle of claim 1, wherein the one or more air outlets (5) are oriented to direct an air flow over at least a portion of the intermediate surface (shown in figure above). Examiner notes that the outlets 5 allow for the intermediate surface to allow airflow to pass through.
Regarding claim 16, Wenhua discloses the nozzle of claim 1, wherein the nozzle defines a gap (shown in figure 1 as reference number 5) between the intermediate surface and the nozzle body (shown in figure above), and wherein the one or more air outlets (5) are provided by portions of the gap (shown in figure above).
Regarding claim 17, Wenhua discloses the nozzle of claim 1, wherein the one or more air outlets (5) each comprise a curved slot (shown in figure 1 that reference number 5 has a curved slot shape) that is provided on the face of the nozzle body.
Regarding claim 18, Wenhua discloses the nozzle of claim 1, wherein nozzle comprises a first air outlet and a second air outlet. Examiner notes that this claim is rejected due to 112, however, Wenhua discloses on paragraph 41 that there are a plurality of exhaust ports (5). 
Regarding claim 19, Wenhua discloses the nozzle of claim 18, wherein the first and second air outlets comprise a pair of curved slots (shown in figure 1 the curved slots) that are diametrically opposed on the face of the nozzle body.

Regarding claim 21, Wenhua discloses the nozzle of claim 19, wherein the nozzle defines an elliptical gap (5, paragraph 13 mention elliptical nature and therefore the circumferential gap or port has an elliptical shape) between the intermediate surface and the nozzle body (shown in figure above), and wherein the one or more air outlets (5) are provided by portions of the elliptical gap and wherein the pair of curved slots are provided by separate portions of the elliptical gap (shown in figure 1). Claim 21 is rejected above due to 112 issues since both the present invention and Wenhua teach a circumferential port, Wenhua reads on claim 21 according to broadest reasonable interpretation. 
Regarding claim 22, Wenhua discloses the nozzle of claim 21, wherein the portions of the gap between the pair of curved slots are each occluded by one or more covers (the casing 3 constitutes the cover in figure 1).
Regarding claim 25, Wenhua discloses the nozzle of claim 1, wherein the nozzle body has the general shape of a truncated sphere (paragraphs 13 and 14), with a first truncation forming a circular face of the nozzle body and a second truncation forming at least part of a circular base of the nozzle body (paragraphs 13 and 14 state that the shape can be spherical).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenhua in view of Wallace et al. (U.S. Publication 2012/0033952), hereinafter “Wallace”.
Regarding claim 23, Wenhua discloses the same invention substantially as claimed except for the nozzle having a valve.  However, Wallace teaches the use of a valve within the nozzle for the purpose of allowing a user rapidly change the temperature by bypassing a heater (paragraph 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wenhua by incorporating a valve as taught by Wallace for the purpose of . 
	Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 24, but more specifically, an elliptical nozzle for a fan assembly in which the nozzle has valves for a first air outlet and a second air outlet that define a combined outlet, and in which valve members of the valve adjust the size of the first air outlet relative to the second air outlet while keeping the size of the combined air outlet constant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	2/10/2022